DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 19th, 2021.
Applicant's election with traverse of Group I, claims 1-30 and 35-50 in the reply filed on February 19th, 2021 is acknowledged.  The traversal is on the grounds that the claimed invention has been amended to change the nature of the aerogel from an organic aerogel to an unspecified aerogel.  This is not found persuasive because the technical feature common to the groups of inventions is not a special technical feature because it is known in the art.  As addressed in the rejection of claim 1, Evans shows OCMF reinforced aerogel compositions comprising fire class additives.  Since the common technical feature is not a special technical feature the restriction has been maintained.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 8, 10, 12-30 and 35-50 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 8, 10, 12-30 and 35-50 have not been further treated on the merits.
Regarding claim 1:  Claim 1 recites OCMF.  This term is not specified in the claim language and is not a standardized term in the art.  Its first occurrence should be defined.  For the purposes of further examination this limitation has been interpreted as being “open-cell macroporous framework (OCMF)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0096949 to Evans et al.
Regarding claims 1 and 4-6:  Evans teaches a reinforced aerogel composition comprising a silica-based aerogel framework (Evans ¶ [0004]).  The composition is reinforced with an OCMF material (Evans ¶ [0019]) and a fire class additive (Evans ¶ [0023]).  The material has the properties of liquid water uptake of 20% or less (Evans ¶ [0004]); thermal conductivity of 30 Evans ¶ [0029]); a heat of combustion within the claimed ranges (Evans ¶ [0035]).  The silica is hydrophobic bound (Evans ¶ [0005]).
Regarding claim 7:  Evans teaches organic OCMF (Evans ¶ [0019]-[0020]).
Regarding claim 9:  Evans teaches sheets of reinforcing material (¶ [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0096949 to Evans et al.
Regarding claims 2-3:  Evans teaches a reinforced aerogel composition comprising a silica-based aerogel framework (Evans ¶ [0004]).  The composition is reinforced with an OCMF material (Evans ¶ [0019]) and a fire class additive (Evans ¶ [0023]).  The material has the properties of liquid water uptake of 20% or less (Evans ¶ [0004]); thermal conductivity of 30 mW/M*K or less under the claimed conditions/standar (Evans ¶ [0029]); a heat of combustion within the claimed ranges (Evans ¶ [0035]).  The silica is hydrophobic bound (Evans ¶ [0005]).
	With regard to density, Evans teaches an overlapping range (Evans ¶ [0030]).  Overlapping ranges are prima facie obvious (MPEP § 2144.05).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the density of Evans below 0.05 to 0.01 g/cc (50-10 kg/m3) within the claimed range.  The motivation in doing so would have been to improve the insulation properties which Evans indicates improve with low density (Evans ¶ [0002]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0096949 to Evans et al. in view of US 2016/0347924 to Min et al.
Regarding claim 11:  Evans is silent as to the OCMF material being melamine foam.  Min teaches melamine foams suitable for incorporation into aerogels (Min ¶ [0006], [0037] and claim 13).  Evans and Min are analogous art in that they are concerned with the same field of endeavor, namely aerogel compositions containing OCMF.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add or substitute melamine foam as the OCMF in Evans.  The motivation in doing so would have been to improve heat resistance (Min ¶ [0005]-[0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over USPN 9,868,843; USPN 10,227,472; USPN 10,253,159; USPN 10,233,302 and USPN 10,233,303  in view of US 2016/0096949 to Evans et al.  Claim 11 is further rejected in view of US 2016/0347924 to Min et al.
Regarding claims 1-6, 7 and 9:  USPN ‘843 (claims 18-57); USPN ‘159 (claims 15-25); USPN ‘472 (claims 1-22); USPN ‘303 (claims 1-33); and USPN ‘302 (claims 16-26) recite aerogels having the claimed properties.
These references do not recite the claimed feature of a fire class additive.  Evans teaches substantially identical aerogels with fire class additives (¶ [0023]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a fire class additive to the aerogels of any of the aforementioned patents with the motivation of suppressing smoke and/or fire (Evans ¶ [0023]).
These references do not recite the claimed feature of an OCMF.  Evans teaches substantially identical aerogels with OCMF (¶ [0019]), in the form of sheets (Evans ¶ [0021]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add an OCMF additive to the Evans ¶ [0019]).
Regarding claim 11:  The references are silent as to the OCMF material being melamine foam.  Min teaches melamine foams suitable for incorporation into aerogels (Min ¶ [0006], [0037] and claim 13).  Evans and Min are analogous art in that they are concerned with the same field of endeavor, namely aerogel compositions containing OCMF.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add or substitute melamine foam as the OCMF in Evans.  The motivation in doing so would have been to improve heat resistance (Min ¶ [0005]-[0006]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767